Name: Regulation (EEC) No 2737/75 of the Council of 29 October 1975 on the transfer to and sale by the Italian intervention agency of common wheat held by the German, French and Belgian intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11.75 Official Journal of the European Communities No L 281/47 REGULATION (EEC) No 2737/75 OF THE COUNCIL of 29 October 1975 on the transfer to and sale by the Italian intervention agency of common wheat held by the German, French and Belgian intervention agencies THE COUNCIL OF THE EUROPEAN COMMUNITIES, market in areas where the supply situation is still unsatisfactory; whereas the German, French and Belgian intervention agencies are holding certain quantities of wheat; Having regard to the Treaty establishing the European Economic Community ; Whereas detailed rules for taking over the wheat and for the transfer of responsibility should be laid down; Having regard to Council Regulation (EEC) No 2727/ 75 (x ) of 29 October 1975 on the common organiz ­ ation of the market in cereals, and in particular Article 7 (4) thereof; Having regard to Council Regulation (EEC) No 729/ 70 (2 ) of 21 April 1970 on the financing of the common agricultural policy, as last amended by Regulation (EEC) No 1566/72 (3), and in particular Article 3 (2) thereof: Whereas, to ensure that none of the intervention agencies concerned is required to part with virtually its entire stock of common wheat within a short space of time, it should be specified that the quanti ­ ties of wheat taken over by the Italian intervention agency from each of the other intervention agencies should be in proportion to the tonnages that these agencies are making available to it; Having regard to Council Regulation (EEC) No 2738/ 75 (4 ) of 29 October 1975 laying down general rules for intervention on the market in cereals, and in particular Article 4 thereof; Whereas provision should be made for this operation being integrated into the arrangements contained in Council Regulation (EEC) No 787/69 ( 7 ) of 22 April 1969 on the financing of intervention on the internal market in cereals and in rice, as last amended by Regulation (EEC) No 2092/70 (8); Whereas this operation implies that the Guarantee Section of the European Agricultural Guidance and Guarantee Fund must assume responsibility for transport costs ; whereas it should also be understood that the Community's monetary Regulations will not apply to this operation; Whereas a number of areas of Italy are at present experiencing considerable difficulty in procuring supplies of wheat to feed the population; whereas a first step towards remedying this situation was taken with Council Regulation (EEC) 1984/73 (s) of 19 July 1973 defining special conditions for the sale of common wheat held by the Italian intervention agency, amended by Regulation (EEC) No 2103/ 73 (8 ), authorizing the sale by mutual agreement of the entire tonnage of common wheat held by the Italian intervention agency; whereas the tonnage of wheat thus sold on the Italian market has not proved sufficient to restore the supply situation to normal ; whereas it seems that this can only be achieved by making some of the common wheat still held by intervention agencies of a number of other Member States available to the Italian intervention agency so that it can be put on the Whereas, to enable the wheat to be sold on the Italian market by the Italian intervention agency, the provisions governing the sale of cereals held by intervention agencies should be waived and special conditions analogous to those defined by Regulation (EEC) No 1984/73 adopted,(*) See page 1 of this Official Journal . ( 2) OJ No L 94, 28. 4. 1970, p. 13 . (3 ) OJ No L 167, 25. 7. 1972, p. 5 . (4) See page 49 of this Official Journal. ( 5) OJ No L 201 , 21 . 7. 1973, p. 43 . ( «) OJ No L 214, 2 . 8 . 1973, p. 1 . (7) OJ No L 105, 2. 5 . 1969, p. 4. (8) OJ No L 232, 21. 10. 1970, p. 3. No L 281/48 Official Journal of the European Communities 1 . 11.75 HAS ADOPTED THIS REGULATION: Article 6 1 . By way of derogation from Article 3 of Regulation (EEC) No 2738/75 , the Italian Republic is hereby authorized to sell the wheat taken over, by mutual agreement, on the terms laid down in this Article. 2 . The Italian Republic shall take all necessary steps to ensure that the wheat sold under this Regulation is used exclusively for the manufacture of foodstuffs to be supplied to the populations concerned. 3 . Article 8 of Commission Regulation (EEC) No 376/70 ( x ) of 27 February 1970 laying down the pro ­ cedure and conditions for the disposal of cereals held by intervention agencies, as last amended by Regulation (EEC) No 129/73 (2 ), which specifies the information to be forwarded to the Commission shall apply by analogy. 4. The price at which the product shall be sold by the intervention agency shall be governed by Article 3 (2) ( a ) and (b ) of Regulation (EEC) No 376/70 . However, when the sale relates to a delivery to a place other than the place in which it is stored, the selling price shall correspond to the local market price in the place where the product is stored, plus the cost of transporting it to the place of delivery. Article 7 1 . Council Regulation (EEC) No 2104/73 (*) of 1 August 1973 on the transfer to and sale by the Italian intervention agency of common wheat held by the German, French and Belgian intervention agencies, is hereby repealed . 2. References to the Regulation repealed by virtue of paragraph 1 shall be construed as references to this Regulation. Article 8 This Regulation shall enter into force on 1 November 1975 . Article 1 The German, French and Belgian intervention agencies, shall , until 30 September 1973 , hold 150000, 47 000 and 3 000 metric tons respectively of common wheat at the disposal of the Italian intervention agency which may take delivery of it under the conditions specified in Articles 2 to 5 . Article 2 The Italian intervention agency shall take delivery of the wheat at the place in which it is stored, thereupon assuming responsibility for it. Article 3 The Italian intervention agency shall , as far as possible, take over wheat from each of the inter ­ vention agencies referred to in Article 1 in proportion to the quantities put at its disposal by each of them. In any event quantities taken over must be in pro ­ portion to quantities made available by 30 Septem ­ ber 1973 . Article 4 1 . The German, French and Belgian intervention agencies shall show the quantities of common wheat transferred under Article 1 as a zero debit on the account referred to in Article 3 ( 1 ) of Regulation (EEC) No 787/69 . 2. The Italian intervention agency shall show wheat taken over by it under Article 1 as a zero credit on the account referred to in paragraph 1 . Article 5 The cost of transporting the quantities of common wheat specified in Article 1 shall be entered on the account referred to in Article 3 ( 1 ) of Regulation (EEC) No 787/69 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA (*) OJ No L 47, 28 . 2. 1970, p. 49. ( 2) OJ No L 17, 20. 1 . 1973 , p. 17. (3 ) OJ No L 214, 2 . 8 . 1973, p. 2.